• It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming, and in not reversing the judgment of the court of common pleas of Mahoning county in the case of Marietta Stiles v. The Ingersoll Amusement Company. And proceeding to render the judgment which said circuit court should have rendered,
It is considered and adjudged that the judgment of said court of common pleas in the said cause be, and the same ’is hereby, reversed for error in the admission of evidence and for overruling the motion for new trial, there being a fatal variance between the allegations of negligence in *440the amended petition and the evidence given at the trial, and for failure of proof to support the averments of negligence in said amended petition.
Spear, C. J.," Sh'auck,' Price," Johnson and Don api ue, JJ., concur.